Case 7:21-cv-00102-GEC-PMS Document 7 Filed 04/06/21 Page 1 of 3 Pageid#: 30


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 JUSTIN CHASE HARRELL,                              Civil Action No. 7:21-cv-00102
      Plaintiff,
                                                    OPINION
 v.
                                                    By: Glen E. Conrad
 ARMOR CORRECTIONAL HEALTH                          Senior United States District Judge
 SERVICES, et al,
      Defendant(s),


       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered February 22, 2021, the court directed plaintiff to submit within 20 days from

the date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

statement for the six-month period (August 2020-January 2021) immediately preceding the filing

of the complaint, obtained from the appropriate prison official of each prison at which plaintiff is

or was confined during that six-month period. On March 11, 2021, Plaintiff submitted the signed

form from the trust officer and the trust certificate of account history, however, the required six-

month statements were not included. On March 12, 2021 the Court gave Plaintiff one last

opportunity to cure the deficiencies by submitting the required six-month statements. On March

29, 20201, Plaintiff returned the trust certificate of account history but did not return the six-

month statements as required. Plaintiff was advised that a failure to comply would result in

dismissal of this action without prejudice.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.
Case 7:21-cv-00102-GEC-PMS Document 7 Filed 04/06/21 Page 2 of 3 Pageid#: 31


        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 6th day of April, 2021.



                                          __________________________________
                                                Senior United States District Judge
Case 7:21-cv-00102-GEC-PMS Document 7 Filed 04/06/21 Page 3 of 3 Pageid#: 32


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


 JUSTIN CHASE HARRELL,                           Civil Action No. 7:21-cv-00102
      Plaintiff,
                                                 DISMISSAL ORDER
 v.
                                                 By: Glen E. Conrad
 ARMOR CORRECTIONAL HEALTH                       Senior United States District Judge
 SERVICES, et al,
      Defendant(s),

       In accordance with the Memorandum Opinion entered this day, it is hereby

                                         ORDERED

that this action is DISMISSED without prejudice for plaintiff’s failure to comply and the action

is STRICKEN from the active docket of the court.

       The Clerk is directed to send a copy of this Order and the accompanying Memorandum

Opinion to plaintiff.

       ENTER: This 6th day of April, 2021.

                                            __________________________________
                                                  Senior United States District Judge
